                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

    IN RE THE CHEMOURS COMPANY                    Lead C.A. No.: 1:20-cv-00989-CFC
    STOCKHOLDER DERIVATIVE
    LITIGATION                                    (Consolidated with C.A. No. 1:20-cv-00995-
                                                  CFC)
    This Document Relates To:

    ALL ACTIONS.


                        STIPULATION AND [PROPOSED] ORDER TO STAY
                               THE DERIVATIVE ACTION

         WHEREAS, on August 14, 2020, the Court consolidated two stockholder derivative

actions filed by plaintiffs Brason Lee and Lesley Savage (collectively, the "Plaintiffs") against the

Individual Defendants,1 current and former directors and officers of nominal defendant The

Chemours Company ("Chemours" or the "Company," and together with the Individual Defendants,

the "Defendants"), titled In Re The Chemours Company Stockholder Derivative Litigation, Lead

C.A. No. 1:20-cv-00989-CFC (the "Derivative Action");

         WHEREAS, a factually related securities class action is pending in this Court, captioned

In re The Chemours Company Securities Litigation, No. 1:19-cv-01911-CFC (D. Del.) (the

"Securities Action");

         WHEREAS, on August 24, 2020, the defendants in the Securities Action filed a motion to

dismiss, and the briefing on that motion is expected to be concluded on or about December 21,

2020;




1
 "Individual Defendants" refer to Mark P. Vergnano, Mark E. Newman, Richard H. Brown, Curtis
V. Anastasio, Bradley J. Bell, Mary B. Cranston, Curtis J. Crawford, Dawn L. Farrell, Sean D.
Keohane, Erin N. Kane, and Stephen D. Newlin.

                                                 -1-
          WHEREAS, while Plaintiffs believe the Derivative Action has merit independent of and is

not dependent on the ultimate outcome of the Securities Action, the parties agree that

developments in the Securities Action could have important implications for the efficient

prosecution of the Derivative Action; and

          WHEREAS, the parties agree that the interests of efficient and effective case management

and conserving judicial and litigant resources would be served by temporarily staying the

Derivative Action until the resolution of the motion to dismiss pending in the Securities Action,

on the terms set forth herein;

          IT IS HEREBY STIPULATED AND AGREED, by the parties hereto, through their

undersigned counsel, subject to the approval of the Court, as follows:

          1.     All proceedings in this Derivative Action shall be stayed pending disposition of the

motion to dismiss filed in the Securities Action. The stay will terminate once that motion, or any

subsequent motion to dismiss an amendment complaint, is decided.

          2.     Any party may terminate the stay by providing ten (10) days' written notice to all

counsel of record via e-mail that they no longer consent to the voluntary stay of this Derivative

Action.

          3.     Within thirty (30) days of the termination of the stay, the parties will meet and

confer regarding case management and file a proposed schedule governing future proceedings.

          4.     Chemours will promptly notify Plaintiffs' counsel of any related derivative action.

Chemours will promptly notify Plaintiffs' counsel if any related derivative action is not stayed on

terms similar to the stay of this action.

          5.     If any mediation or settlement discussions occur between or among the parties to

the Securities Action or any related plenary derivative action, Chemours will advise Plaintiffs.



                                                 -2-
        6.     Plaintiffs shall be permitted to file an amended complaint during the pendency of

the stay. Defendants shall be under no obligation to respond to any complaint during the pendency

of the stay.

        7.     If the stay is lifted, neither Chemours nor any individual defendant will move to

stay this action in deference to any other related derivative action.

        8.     Nothing in this Stipulation shall be deemed to waive any rights, arguments,

defenses, or positions with respect to any further proceedings in this action and the Parties reserve

all such rights, arguments, defenses, and positions.

Dated: September 14, 2020                           COOCH AND TAYLOR, P.A.


                                                    /s/ Blake A. Bennett
                                                    Blake A. Bennett (#5133)
                                                    The Nemours Building
                                                    1007 N. Orange St., Suite 1120
                                                    Wilmington, DE 19801
                                                    Telephone: (302) 984-3800
                                                    Facsimile: (302) 984-3939
                                                    E-mail: bbennett@coochtaylor.com

                                                    ROBBINS LLP
                                                    BRIAN J. ROBBINS
                                                    CRAIG W. SMITH
                                                    ERIC M. CARRINO
                                                    EMILY R. BISHOP
                                                    5040 Shoreham Place
                                                    San Diego, CA 92122
                                                    Telephone: (619) 525-3990
                                                    Facsimile: (619) 525-3991
                                                    E-mail: brobbins@robbinsllp.com
                                                            csmith@robbinsllp.com
                                                            ecarrino@robbinsllp.com
                                                            ebishop@robbinsllp.com

                                                    Lead and Liaison Counsel for Plaintiffs and
                                                    Counsel for Plaintiff Lesley Savage




                                                 -3-
Dated: September 14, 2020     FRIEDLANDER & GORRIS, P.A.


                              /s/ Joel Friedlander
                              Joel Friedlander (Bar No. 3163)
                              Christopher M. Foulds (Bar No. 5169)
                              FRIEDLANDER & GORRIS, P.A.
                              1201 N. Market Street, Suite 2200
                              Wilmington, Delaware 19801
                              Telephone: (302) 573-3500
                              Facsimile: (302) 573-3501
                              E-mail: jfriedlander@friedlandergorris.com
                                       cfoulds@friedlandergorris.com
                                       cquinn@friedlandergorris.com


                              Attorneys for Defendants Mark P. Vergnano,
                              Mark E. Newman, Richard H. Brown, Curtis V.
                              Anastasio, Bradley J. Bell, Mary B. Cranston,
                              Curtis J. Crawford, Dawn L. Farrell, Sean D.
                              Keohane, Erin N. Kane, Stephen D. Newlin,
                              and The Chemours Company


IT IS SO ORDERED.

 DATED:
                              HONORABLE COLM F. CONNOLLY
                              UNITED STATES DISTRICT COURT




                            -4-
